DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.	 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12 May 2021 [hereinafter Response] has been entered, where:
Claims 1 has been amended.
Claims 12-13 and 15-20 are cancelled.
Claims 1-11, 14, 21, and 22 are pending.
Claims 1-11, 14, 21 and 22 are rejected.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 2, 8, 10, 21 and 22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 7, and 8 of co-pending Application No. 15804545, as follows:
Instant Application
Claims of Co-Pending Application 
Ser. No. 15/804,545
Claim 1
Claim 1
A computer-implemented method for failure prediction of a batch of manufactured objects, the method comprising:






receiving the batch of manufactured objects for failure prediction by coupling the batch manufactured objects to a computing device;


generate manufactured object sample classifications for the batch of manufactured objects comprising integrated circuits by training, by the computing device using a simulation, a K Nearest Neighbor (K-NN) classifier by classifying a set of samples with uniformly distributed parameter values using a NN-based classification approach and NN vector space;


determining a centroid of failing ones of the samples in the set, based on the manufactured object sample classifications, the centroid being a geometric mean of the failing ones of the samples in the set;

generating a new set of samples with a distribution around the centroid of the failing ones of the samples in the set, the new set of samples relating to the batch of manufactured objects;

populating the NN vector space using the new set of samples;

classifying using the trained K-NN classifier, the new set of samples by performing a nearest neighbor search on the nearest neighbor vector space using a distance metric and assigning weights to each of the samples in the new set based on shifted sampling locations relative to the centroid; and

selectively accepting or physically discarding the batch of manufactured objects based on a failure probability estimate generated for the batch of manufactured objects, the failure probability estimate based on classifications for the new set of samples.
A computer program product for failure prediction of a batch of manufactured objects, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:

receiving the batch of manufactured objects for failure prediction by coupling the batch manufactured objects to a computing device;


generating manufactured object sample classifications for the batch of manufactured objects comprising integrated circuits by training, by the computer using a simulation, a K Nearest Neighbor (K-NN) classifier by classifying a set of samples with uniformly distributed parameter values using a NN-based classification approach and NN vector space;


determining a centroid of failing ones of the samples in the set, based on the manufactured objected sample classifications, the centroid being a geometric mean of the failing ones of the samples in the set;

generating a new set of samples with a distribution around the centroid of the failing ones of the samples in the set, the new set of samples relating to the batch of manufactured objects;

populating the NN vector space using the new set of samples;

classifying using the trained K-NN classifier, the new set of samples by performing a nearest neighbor search on the nearest neighbor vector space using a distance metric and assigning weights to each of the samples in the new set based on shifted sampling locations relative to the centroid; and

selectively accepting or physically discarding the batch of manufactured objects based on a failure probability estimate generated for the batch of manufactured objects, the failure probability estimate based on classifications for the new set of samples.
The limitations in instant claim 1 are fully anticipated by claim 1 of the ‘545 application.


Claim 2

Claim 1
The computer-implemented method of claim 1, 

wherein the centroid is the geometric mean of the failing ones of the samples in the set.



. . . the centroid being a geometric mean of the failing ones of the samples in the set; . . . 
The limitations in instant claim 2 are fully anticipated by claim 1 of the ‘545 application.


Claim 8
Claim 2

The computer-implemented method of claim 1, wherein said generating step uses mixed importance sampling to reduce classification variation by shifting a sampling location to the centroid of the failing ones of the sample in the set.
The computer program product of claim 1, wherein said generating step uses mixed importance sampling to reduce classification variation by shifting a sampling location to the centroid of the failing ones of the sample in the set.
The limitations in instant claim 8 are fully anticipated by claim 2 of the ‘545 application.


Claim 10
Claim 4

The computer-implemented method of claim 8, wherein the mixed importance sampling selectively drives an accuracy of and a speed in generating classifications for the new set of samples.
The computer program product of claim 2, wherein the mixed importance sampling selectively drives an accuracy of and a speed in generating classifications for the new set of samples
The limitations in instant claim 10 are fully anticipated by claim 4 of the ‘545 application.


Claim 21
Claim 7

The computer-implemented method of claim 1, wherein said classifying step comprises weighing respective contributions of the new set of samples by the distance metric.
The computer program product of claim 1, wherein said classifying step comprises weighing respective contributions of the new set of samples by the distance metric.
The limitations in instant claim 21 are fully anticipated by claim 7 of the ‘545 application.


Claim 22
Claim 8

The computer-implemented method of claim 1, wherein each of the samples in the new set of samples is weighted by a value of 1/d, where d is a distance from a given one of the samples to the centroid.
The computer program product of claim 1, wherein each of the samples in the new set of samples is weighted by a value of 1/d, where d is a distance from a given one of the samples to the centroid.
The limitations in instant claim 22 are fully anticipated by claim 8 of the ‘545 application.

Claim Rejections - 35 U.S.C. § 103
4.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
7.	Claims 1-3, 5, and 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20160189055 to Zvitia [hereinafter Zvitia], in view of US Published Application 20070220455 to Joshi et al. [hereinafter Joshi ‘455] and further in view of U.S. Published Application 20120046929 to Joshi et al. [hereinafter Joshi ‘929] and Haq et al., “Virtual Metrology Concept for Predicting Defect Levels in Semiconductor Manufacturing,” CIRP 57 (2016) [hereinafter Haq].
	Regarding claim 1, Joshi ‘455 teaches [a] computer-implemented method for failure prediction of a batch of manufactured objects (Joshi ‘455 ¶ 0010 teaches program instructions executing within a workstation computer), the method comprising:
receiving the batch of manufactured objects for failure prediction by coupling the batch manufactured objects to a computing device (Zvitia, Fig. 1, teaches (Examiner annotation in text boxes) of a defect inspection and classification system that includes a tuning module:

    PNG
    media_image1.png
    660
    1122
    media_image1.png
    Greyscale

Zvitia ¶ 0038 teaches [a] sample, such as a patterned semiconductor wafer 22, is inserted into an inspection machine 24 (that is, receiving the batch of manufactured objects for failure prediction by coupling the batch manufactured objects to a computing device). Machine 24 may inspect the surface of wafer 22, sense and process the inspection results, and output inspection data including, for example, images of defects on the wafer);
generate manufactured object sample classifications for the batch of manufactured objects comprising integrated circuits (Zvitia, Fig. 2, teaches (Examiner annotations in text boxes) a feature space containing inspection feature values belonging to different defect classes:

    PNG
    media_image2.png
    496
    764
    media_image2.png
    Greyscale

Zvitia ¶ 0047 teaches [t]he classifier in this case is a binary classifier, which defines a boundary [hyperplane] 46 between the regions associated with the two classes) by training, by the computing device using a simulation, a K Nearest Neighbor (K-NN) classifier by classifying a set of samples (Zvitia, Fig. 3, teaches (Examiner annotations in text boxes) an example training data and test data: 

    PNG
    media_image3.png
    724
    1208
    media_image3.png
    Greyscale

Zvitia ¶ 0034 teaches classification systems are trained for a desired classification performance during a setup stage. Training data is used in a setup stage. The training data corresponds to inspection data which may be pre-classified by a human operator (that is, by training, by the computing device using a simulation, a K Nearest Neighbor (K-NN) classifier by classifying a set of samples); Zvitia ¶ 0040 teaches that [a]lthough the term “inspection data” is used in the present embodiment to refer to SEM images and associated metadata, this term should be understood more broadly in the context of the present disclosure and in the claims to refer to any and all sorts of descriptive and diagnostic data that can be collected and processed to identify features of defects, regardless of the means used to collect the data, and regardless of whether the data are captured over the entire wafer or in portions, such as in the vicinity of individual suspect locations (that is, such SEM images and associated data of the “inspection data” are training, by the computing device using a simulation)
[Examiner note: with respect to the term “simulation,” the plain and ordinary meaning as understood by one having ordinary skill in the art as of the effective filing date of the Applicant’s invention is “to represent the functioning on one system by another,”1 and is not inconsistent with the specification because “simulation” is to “classify the samples with full simulation to generate sample classifications. In an embodiment, the simulation is a full simulation.” (PGPUB2 ¶ 0040)]) 
with uniformly distributed parameter values using a NN-based classification approach and NN vector space (Zvitia ¶ 0051 & Fig. 3 teaches [r]ows 60 refer to so-called “majority” defect classes A, B and C . . . which, after applying the classification rules on the training data, [are] most of the defects are identified at the training data as belonging to these classes (that is, uniformly distributed). . . . Rows 62 refer to so-called “minority” defect classes a-g . . . which, after applying the classification rules on the training data, most of the defects which are identified at the training data as belonging to these classes will not be classified by the classification system as belonging to the automatic classes, and be rejected (that is, the “majority class” being uniformly distributed parameter values using a NN-based classification approach and NN vector space));
Though Zvitia teaches the feature of receives training data including items, each associated with a training class label relating to integrated circuit failure classification, Zvitia, however, does not explicitly teach -
determining a centroid of failing ones of the samples in the set, based on the manufactured object sample classifications, the centroid being a geometric mean of the failing ones of the samples in the set;
generating a new set of samples with a distribution around the centroid of the failing ones of the samples in the set, the new set of samples relating to the batch of manufactured objects;
populating the NN vector space using the new set of samples;
classifying using the trained K-NN classifier, the new set of samples by performing a nearest neighbor search on the nearest neighbor vector space using a distance metric and assigning weights to each of the samples in the new set based on shifted sampling locations relative to the centroid; and
* * *
But Joshi ‘455 teaches -
determining a centroid of failing ones of the samples in the set, based on the . . . sample classifications (Joshi ‘455 ¶ 0034 teaches after a threshold number of failures is accumulated . . . a particular failure region of interest 20B is identified and the vector centroid 14 of that region computed (that is, determining . . . a centroid of failing ones of the samples in the set, based on the sample classifications)), the centroid being a geometric mean of the failing ones of the samples in the set (Joshi ‘455, Fig. 2B teaches:

    PNG
    media_image4.png
    336
    528
    media_image4.png
    Greyscale

Joshi ‘455 ¶ 0028 teaches [a] distribution 10 of operational performance values, such as the above-mentioned delay times and writeability/read stability measures, generally following a Gaussian shape extends past 5 standard deviations (5σ) on either side of a mean value; Joshi ‘455 ¶ 0034 teaches locating sampling function center μs 14 that is used to improve the concentration of [failing ones of the samples where] the center of Gaussian distribution 10A forming part of sampling function distribution 10C (that is, the centroid being a geometric mean of failing ones of the samples in the set));
generating a new set of samples with a distribution around the centroid of the failing ones of the sample in the set, the new set of samples relating to the batch of manufactured objects; (Joshi ‘455, FIG. 3A, teaches:

    PNG
    media_image5.png
    370
    588
    media_image5.png
    Greyscale

Joshi ‘455 ¶ 0034 teaches failure regions can be ascribed to failure region boundaries beyond which the probability of failure only increases. . . . Quasi-random sampling techniques can be used to improve the spread of the samples (generating, . . . populating) across the parameter space (that is, generating . . . a new set of samples with a distribution around the centroid of the failing ones of the sample in the set, the new set of samples relating to the batch of manufactured objects));
populating the NN vector space using the new set of samples (Joshi ‘455 ¶ 0034 teaches In the Figure [3A], hollow dots depict non-failing points and solid dots depict failing points. After a threshold number of failures is accumulated . . . a particular failure region of interest 20B is identified and the vector centroid 14 of that region (that is, nearest neighbor vector space) computed and used as new sampling function center μs 14; Joshi ‘455, Fig. 3B, teaches:

    PNG
    media_image6.png
    430
    687
    media_image6.png
    Greyscale

Joshi ‘455 ¶ 0037 & FIG. 3B, teaches [a] vector of nominal memory cell parameter values 16 is used as a starting point for random generation of a sufficient initial number of vector directions 18 along which cell failure analysis proceeds until failure points are detected. A sufficient number of vector is generated [sic] so that failure regions will not be missed by the analysis (that is, populating . . . a nearest neighbor vector space using the new set of samples));
classifying the new set of samples (Joshi ‘455 ¶ 0037 teaches [a] sufficient number of vector is generated so that failure regions will not be missed by the analysis. Gaussian latin hypercube sampling can be used to ensure uniform placement of the vectors in all directions; Joshi ‘455 ¶ 0038 teaches [t]he new sampling function center μs 14 for subsequent MIS analysis is determined either by the mean vector 14B corresponding to the group of boundary points 22, or an estimated vector 14A is extrapolated within failure region of interest 20B from the location of the boundary points (that is, classifying . . . the new set of samples)) by performing a nearest neighbor search on the nearest neighbor vector space using a distance metric (Joshi ‘455 ¶ 0034 teaches [t]he vector centroid is computed from the vector distances of the points as the vector of average distance in each parameter space (by performing a nearest neighbor search on the nearest neighbor vector space using a distance metric))
* * *
Zvitia and Joshi ‘455 are from the same or similar field of endeavor. Zvitia teaches the feature of receives training data including items, each associated with a training class label relating to integrated circuit failure classification. Joshi ‘455 teaches probability of failure estimates of an integrated circuit. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Zvitia relating to defect classification of integrated circuit products with the determining of integrated cell failures with respect to a set of performance variables of Joshi ‘455.
The motivation for doing so is to analyze the cell design and process variations at the extreme end of the distribution of actual cell parameters in order to gain meaningful information that can accurately predict device yields and permit improvement of the cells in order to improve device yields. (Joshi ‘455 ¶ 0022).
Though Zvitia and Joshi ‘455 teach the features of integrated circuit defect prediction based on a nearest neighbor classification, the combination of Zvitia and Joshi ‘455 do not explicitly teach -
* * *
. . . assigning weights to each of the samples in the new set based on shifted sampling locations relative to the centroid; . . . .
But Joshi ‘929 teaches assigning weights to each of the samples in the new set based on shifted sampling locations relative to the centroid (Joshi ‘929 ¶ 0041 teaches [mixture importance sampling (MIS)] analysis can then be conducted with one or more mean-shifting distributions (shifted sampling location) included to precisely predict the yield; Joshi ‘929, Fig. 10, (Examiner annotations in text boxes) teaches:

    PNG
    media_image7.png
    576
    800
    media_image7.png
    Greyscale

Joshi ‘929 ¶ 0055 teaches, in reference to FIG. 10, that area 1002 shows the real importance samples with respect to the origin. Area 1004 shows the shifted importance samples with respect to the new origin. Joshi ‘929 ¶ 0056, in reference to FIGs. 10 & 11, teaches a mechanism [that] reevaluates importance sampling with respect to the new projected [(that is, shifted sampling location)] origin [via an] importance sampling weight function of x with respect to the origin (classified by assigning weights to each of the samples in the new set)) relative to the centroid (Joshi ‘929 ¶ 0026 teaches the mechanism [for reusing importance sampling] . . . finds a center of gravity (that is, centroid) for each metric/region and finds importance samples; Joshi ‘929 ¶ 0056 teaches that [m]ost importantly if the probability density function is f(x), then the shifted weights are proportional to f(x-xnp)/f(x-xCOG), and xCOG is the center of gravity (centroid), that is, assigning weights . . . relative to the centroid)); . . . .
Zvitia, Joshi ‘455, and Joshi ‘929 are from the same or similar field of endeavor. Zvitia teaches the feature of receives training data including items, each associated with a training class label relating to integrated circuit failure classification. Joshi ‘455 teaches determining a probability of failure estimate of a circuit. Joshi ‘929 teaches a cell failure rate estimation of process variations and other design considerations. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Zvitia and Joshi ‘455 pertaining to integrated circuit failure estimation and detection with the shifted weighting of Joshi ‘929.
The motivation for doing so is because of the need to emphasize “important” values to reduce estimator variance in integrated circuit failure prediction. (Joshi ‘929 ¶ 0027).
Though Zvitia, Joshi ‘455 and Joshi ‘929 teaches the feature of defect classification integrated circuit products, the combination of Zvitia, Joshi ‘455, and Joshi ‘929 does not explicitly teach that upon forming a failure probability estimate to -* * *
and selectively accepting or physically discarding the batch of manufactured objects based on a failure probability estimate generated for the batch of manufactured objects.
But Haq teaches -
* * *
and selectively accepting or physically discarding the batch of manufactured objects based on a failure probability estimate generated for the batch of manufactured objects (Haq, left column of p. 580, “I. Introduction”, first paragraph, [u]sually, a certain number of [defects, such as cracks in the deposited materials or particles, may appear on a wafer] can be tolerated before further processing of the wafer is considered ineffective and it is considered to be a scrap wafer (that is, a scrap wafer is selectively . . . physically discarding the batch of manufactured objects); Haq, left column of p. 581, “2.2 Classifier Training,” first & second paragraphs, teaches task of predicting metrology information pertaining to defect counts can essentially be boiled down to a binary classification task. The prediction required from the virtual metrology approach is whether or not the defect counts on a given wafer will exceed a predefined threshold (that is, based on a failure probability estimate generated for the batch of manufactured objects). Hence, here an SVM binary classifier can be exploited for the decision making. An SVM classifier functions by first using a set of training data to define decision boundaries that separate the classes of interest, in this case good wafers (that is, selectively accepting) from bad wafers (that is, selectively . . . physically discarding); Haq, left column of p. 584, “Conclusions and future work,” second full paragraph, teaches that the proposed method must be applied for VM with a data set spanning a longer time period. Initial tests in this direction have already been commenced and there are indications that there is a need to consider update procedures for the decision boundaries (that is, the update is the failure probability estimate based on classifications for the new set of samples)).
Zvitia, Joshi ‘455, Joshi ‘929, and Haq are from the same or similar field of endeavor. Zvitia teaches the feature of receives training data including items, each associated with a training class label relating to integrated circuit failure classification. Joshi ‘455 teaches determining a probability of failure estimate of a circuit. Joshi ‘929 teaches a cell failure rate estimation of process variations and other design considerations. Haq teaches fault detection for selectively accepting or physically discarding a semiconductor fab product. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Zvitia, and Joshi ‘455 pertaining to failure estimation and detection using the shifted weighting of Joshi ‘929 and based on such estimation and detection, selectively accepting or physically discarding of fab semiconductor products of Haq.
The motivation for doing so is to take advantage advancements in sensing technology employed in the semiconductor industry so that the task of predicting defect levels, and hence semiconductor product quality, can be framed as a classification problem to predict whether or not the defect levels will exceed a heuristically defined threshold. (Haq, Abstract).
Examiner notes that the Applicant’s use of the word “or” in the claims is not in any manner other than its usual, common sense meaning as stating alternatives (that is, there is no indication from the Specification that the Applicant uses the word “or” in a technical sense.
	Regarding claim 2, the combination of Zvitia, Joshi ‘455, Joshi ‘929, and Haq teaches all of the limitations of claim 1, as described above.
Joshi ‘455 further teaches wherein the centroid is the geometric mean of the failing ones of the samples in the set (Joshi ‘455 ¶ 0034 teaches a particular failure region of interest 20B is identified and the vector centroid 14 of that region computed and used as new sampling function center μs 14 (wherein the centroid is the geometric mean of the failing ones of the samples in the set)).
	Regarding claim 3, the combination of Zvitia, Joshi ‘455, Joshi ‘929, and Haq teaches all of the limitations of claim 1, as described above.
Joshi ‘455 further teaches wherein the set of samples comprises a set of vectors (Joshi ‘455 ¶ 0028 teaches input parameter values are generated by a similar Gaussian distribution of samples as generated around a nominal vector of cell parameter values (the set of samples comprises a set of vectors)).
	Regarding claim 5, the combination of Zvitia, Joshi ‘455, Joshi ‘929, and Haq teaches all of the limitations of claim 1, as described above. 
Joshi ‘455 further teaches wherein the sample classifications comprise pass classifications and fail classifications (Joshi ‘455 ¶ 0033 teaches While generally the statistical analysis detailed above will be conducted independently over the operational performance variables being studied, it is possible to conduct a combined pass/fail analysis over the parameter space in which no information about the particular operational performance variables associated with each failed point is retained, (sample classifications comprise pass classification and fail classifications)).
	Regarding claim 8, the combination of Zvitia, Joshi ‘455, Joshi ‘929, and Haq teaches all of the limitations of claim 1, as described above.
	Joshi ‘455 further teaches wherein said generating step uses mixed importance sampling to reduce classification variation by shifting a sampling location to the centroid of the failing ones of the sample in the set (Joshi ‘455 ¶ 0033 teaches MIS analysis can then be conducted with one or more mean-shifting distributions included to precisely predict the yield (generating step uses mixed importance sampling to reduce classification variation by shifting a sampling location to the centroid of the failing ones of the sample in the set)).
Regarding claim 9, the combination of Zvitia, Joshi ‘455, Joshi ‘929, and Haq teaches all of the limitations of claim 8, as described above.
Joshi ‘929 teaches wherein the new set of samples are classified by assigning weights to each of the samples in the new set based on the shifted sampling location (Joshi ‘929 ¶ 0041 teaches [mixture importance sampling (MIS)] analysis can then be conducted with one or more mean-shifting distributions (shifted sampling location) included to precisely predict the yield; Joshi ‘929 ¶ 0056 & FIG. 10 teaches a mechanism [that] reevaluates importance sampling with respect to the new projected [(that is, shifted sampling location)] origin [via an] importance sampling weight function of x with respect to the origin (classified by assigning weights to each of the samples in the new set) . . . .).
Zvitia, Joshi ‘455, Joshi ‘929, and Haq are in the same or similar field of endeavor because each disclose determining failure modes in integrated circuit design. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to implement the teachings of Joshi ‘929 pertaining to weight assignment with respect to a new projected origin with the mixture ratio importance sampling technique (MIS), for the defect classification Zvitia, for determining a probability of integrated circuit design failure of Joshi ‘455, and fab product defect classification of Haq.
The motivation for doing so is because of the need to emphasize “important” values to reduce estimator variance in defect classification and prediction. (Joshi ‘929 ¶ 0027).
8.	Claims 4, 6, and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20160189055 to Zvitia [hereinafter Zvitia], in view of US Published Application 20070220455 to Joshi et al. [hereinafter Joshi ‘455] and further in view of U.S. Published Application 20120046929 to Joshi et al. [hereinafter Joshi ‘929] and Haq et al., “Virtual Metrology Concept for Predicting Defect Levels in Semiconductor Manufacturing,” CIRP 57 (2016) [hereinafter Haq] and He et al, “Fault Detection using the k-Nearest Neighbor Rule for Semiconductor Manufacturing Processes,” (IEEE Transactions on Semiconductor Manufacturing 2007) [hereinafter He].
	Regarding claim 4, the combination of Zvitia, Joshi ‘455, Joshi ‘929, and Haq teaches all of the limitations of claim 1, as described above.
Though Zvitia, Joshi ‘455, Joshi ‘929, and Haq teach the feature of “majority” and “minority” classifications of integrated circuit defects, the combination of Zvitia, Joshi ‘455, Joshi ‘929, and Haq do not explicitly teach -
wherein the new set of samples are classified also using a voting technique
But He teaches -
wherein the new set of samples are classified also using a voting technique (He left column at p. 347, Section II.B., second full paragraph, teaches [a]fter finding [vector] x’s k-nearest neighbors, there are two different voting schemes to determine its label, namely majority voting and weighted-sum voting (the new set of samples are classified also using a voting technique).
Zvitia, Joshi ‘455, Joshi ‘929, Haq, and He are from the same or similar field of endeavor. Zvitia teaches the feature of receives training data including items, each associated with a training class label relating to integrated circuit failure classification. Joshi ‘455 teaches uses MIS to concentrate sampling within one or more failure zones, so that more accurate estimates of yield are produced. Joshi ‘929 teaches a cell failure rate estimation of process variations and other design considerations. Haq teaches fault detection for selectively accepting or physically discarding a semiconductor fab product. He teaches upon finding the nearest neighbors for an unlabeled sample [vector] x, that there are two different voting schemes to determine its label. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the Applicant’s invention to implement the teachings of He pertaining using a voting scheme to the statistical failure prediction techniques of Zvitia, Joshi ‘455, Joshi ‘929, and Haq.
The motivation for doing so is because, for pattern classification, the kNN algorithm only requires an integer k, a set of labeled samples (training data), and a metric to measure distances. Due to its simplicity, the implementation is straightforward. (He, right column of p. 347, Section II.B, first full paragraph).
Regarding claim 6, the combination of Zvitia, Joshi ‘455, Joshi ‘929, and Haq teaches all of the limitations of claim 5, as described above.
Though Zvitia, Joshi ‘455, Joshi ‘929, and Haq teach the feature of “majority” and “minority” classifications of integrated circuit defects, the combination of Zvitia, Joshi ‘455, Joshi ‘929, and Haq, however, does not explicitly teach -
wherein the nearest neighbor search is a k-nearest neighbor search, and said classifying step comprises inheriting a pass classification or a fail classification of a retrieved one of the samples, when a value of k is equal to one.
But He teaches wherein the nearest neighbor search is a k-nearest neighbor search (He left column at p. 346, Section I, first full paragraph, teaches a fault detection method using the kNN rule (FD-kNN) (nearest neighbor search is a k-nearest neighbor search)), and said classifying step comprises inheriting a pass classification or a fail classification of a retrieved one of the samples, when a value of k is equal to one (He left column at p. 346, Section I, first full paragraph, teaches that [f]or a given unlabeled sample, the kNN rule finds the knearest [sic] labeled samples in the training data set and assigns to the class that appears most frequently within the k-subset (i.e., k-nearest neighbors) (classifying step comprises inheriting a pass classification or a fail classification of a retrieved one of the samples, when a value of k is equal to one)).
Zvitia, Joshi ‘455, Joshi ‘929, Haq, and He are analogous art because both disclose probability of failure estimates of a circuit. Zvitia teaches the feature of receives training data including items, each associated with a training class label relating to integrated circuit failure classification. Joshi ‘455 teaches that mixture ratio importance sampling technique (MIS). Joshi ‘929 teaches a cell failure rate estimation of process variations and other design considerations. Haq teaches fault detection for selectively accepting or physically discarding a semiconductor fab product. He teaches that the kNN rule classifies an unlabeled sample based on its similarity with samples in the training set. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the Applicant’s invention to implement the teachings of He pertaining to unlabeled samples inheriting a classification relative to k-nearest neighbors with the statistical failure prediction techniques of Zvitia, Joshi ‘455, Joshi ‘929, and Haq.
The motivation for doing so is because, for pattern classification, the kNN algorithm only requires an integer k, a set of labeled samples (training data), and a metric to measure distances. Due to its simplicity, the implementation is straightforward. (He, right column of p. 347, Section II.B, first full paragraph).
	Regarding claim 7, the combination of Zvitia, Joshi ‘455, Joshi ‘929, and Haq teaches all of the limitations of claim 1, as described above.
Though Zvitia, Joshi ‘455, Joshi ‘929, and Haq teach the feature of “majority” and “minority” classifications of integrated circuit defects, where the classification Is tunable by defining certain performance measures as constraints and optimizing confidence thresholds, the combination of Zvitia, Joshi ‘455, Joshi ‘929, and Haq, however, does not explicitly teach -
building a k-nearest neighbor classifier; and
adjusting the k-nearest neighbor classifier based on the new set of samples.
But He teaches building a k-nearest neighbor classifier (He, left column at p. 347, Section II.B, first full paragraph, teaches that [i]n pattern classification, the kNN rule is a method to classify a new object by examining its distances to the nearest neighboring training samples in the feature space (building a k-nearest neighbor classifier)); and 
adjusting the k-nearest neighbor classifier based on the new set of samples (He left column at p. 348, Section III.A.(3) teaches variable selection (adjusting) is important for the proposed [Fault Detection]-kNN method to work and process knowledge can play a big role in this process. Also, we can define weighted distance to give higher weights on more important variables (adjusting the k-nearest neighbor classifier based on the new set of samples)).
Zvitia, Joshi ‘455, Joshi ‘929, Haq, and He are analogous art because both disclose probability of failure estimates of a circuit for an IC design. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to implement the teachings of He pertaining variable selection in FD-kNN with the statistical failure prediction techniques of Zvitia, Joshi ‘455, Joshi ‘929 and Haq.
The motivation for doing so is because, for pattern classification, the kNN algorithm only requires an integer k, a set of labeled samples (training data), and a metric to measure distances. Due to its simplicity, the implementation is straightforward. (He, right column of p. 347, Section II.B, first full paragraph).
	Regarding claim 10, the combination of Zvitia, Joshi ‘455, Joshi ‘929, and Haq teaches all of the limitations of claim 8, as described above.
Joshi ‘455 further teaches wherein the mixed importance sampling selectively drive an accuracy of and a speed in generating classifications for the new set of samples (Joshi ‘455 ¶ 0023 teaches a front-end mechanism to the MIS analysis that identifies and quantifies a particular region or regions of interest for further study via the MIS technique. The result is that the computational overhead and storage associated with the analysis is greatly reduced, while yielding the desired accuracy with respect to the failure mechanism(s) being studied).
9.	Claims 11 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20160189055 to Zvitia [hereinafter Zvitia], in view of US Published Application 20070220455 to Joshi et al. [hereinafter Joshi ‘455] and further in view of U.S. Published Application 20120046929 to Joshi et al. [hereinafter Joshi ‘929] and Haq et al., “Virtual Metrology Concept for Predicting Defect Levels in Semiconductor Manufacturing,” CIRP 57 (2016) [hereinafter Haq] and further in view of US Published Application 20060095237 to Wang et al. [hereinafter Wang].
Regarding claim 11, the combination of Zvitia, Joshi ‘455, Joshi ‘929, and Haq teaches all of the limitations of claim 1, as described above.
Though Zvitia, Joshi ‘455, Joshi ‘929, and Haq teach the feature of improving classifier performance through iterative algorithms or constraint optimizations techniques such as branch and bound, the combination of Zvitia, Joshi ‘455, Joshi ‘929, and Haq, however, does not explicitly teach -arranging the new set of samples into a tree structure in preparation for the nearest neighbor search.
	But Wang teaches arranging the new set of samples into a tree structure in preparation for the nearest neighbor search (Wang ¶ 0081 teaches a decision-tree-based method to build a yield model. In particular, the method partitions a data set, D, into Sub-regions. The decision tree structure may be a hierarchical way to describe a partition of D (arranging the new set of samples into a tree structure in preparation for the nearest neighbor search)).
Zvitia, Joshi ‘455, Joshi ‘929, Haq, and Wang are from the same of similar field of endeavor because each disclose determining failure modes in an integrated circuit design. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to implement the teachings of Wang pertaining to nearest neighbor search based on a decision tree model with the integrated circuit statistical failure prediction techniques of Zvitia, Joshi ‘455, Joshi ‘929, and Haq.
The motivation for doing so is because improving yield is a critical problem in the semiconductor manufacturing industry and has a direct economic impact on it. In particular, a higher yield translates into more devices that may be sold by the manufacturer, and, hence, greater profits. (Wang ¶ 0005).
Regarding claim 14, the combination of Zvitia, Joshi ‘455, Joshi ‘929, Haq, and Wang teaches all of the limitations of claim 11, as described above.
Joshi ‘455 further teaches selectively accepting or rejecting a given one of the manufactured objects in the batch to which a given one of the samples in the new set represents, based on a classification generated for the given one of the samples (Joshi ‘455 ¶ 0035 teaches the positions of the failure samples in parameter vector space can be observed and the samples grouped into one or more groups as mentioned above. If a group is much more distant from the nominal parameter vector, then that group may be discarded as being due to a relatively unimportant failure mechanism (selectively . . . rejecting a given one of the manufactured objects in the batch to which a given one of the samples in the new set represents, based on a classification generated for the given one of the samples)).
10.	Claims 21 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20160189055 to Zvitia [hereinafter Zvitia] in view of US Published Application 20070220455 to Joshi et al. [hereinafter Joshi ‘455] and further in view of U.S. Published Application 20120046929 to Joshi et al. [hereinafter Joshi ‘929], Haq et al., “Virtual Metrology Concept for Predicting Defect Levels in Semiconductor Manufacturing,” CIRP 57 (2016) [hereinafter Haq] and Dudani, “The Distance-Weighted k-Nearest-Neighbor Rule,” IEEE Transactions on Systems, Man, and Cybernetics (1976) [hereinafter Dudani].
Regarding claim 21, the combination of Zvitia, Joshi ‘455, Joshi ‘929, and Haq teaches all of the limitations of claim 1, as described above.
However, the combination of Zvitia, Joshi ‘455, Joshi ‘929, and Haq fails to explicitly teach -
wherein said classifying step comprises weighing respective contributions of the new set of samples by the distance metric.
But Dudani teaches -
wherein said classifying step comprises weighing respective contributions of the new set of samples by the distance metric (Dudani, left column of p. 325, Section II, first full paragraph, teaches a weighting function which varies the distance between the sample and the considered neighbor in such a manner that the value decreases with increasing sample-to-neighbor distance (weighing respective contributions to the new set of samples by the distance metric)).
Zvitia, Joshi ‘455, Joshi ‘929, and Haq are from the same or similar field of endeavor. Zvitia teaches the feature of receives training data including items, each associated with a training class label relating to integrated circuit failure classification. Joshi ‘455 teaches determining a probability of failure estimate of a circuit. Joshi ‘929 teaches, for efficient cell failure rate estimation, an importance sampling weight function of x with respect to the origin. Haq teaches fault detection for selectively accepting or physically discarding a semiconductor fab product. Dudani teaches distance-weighting in nonprobabilistic classification procedures. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Zvitia, Joshi ‘455, and Haq pertaining to defect classification of integrated circuits, and the shifted weighting of Joshi ‘929, and with the distance-weighted k-nearest-neighbor rule of Dudani.
The motivation for doing so is that a lower probability of misclassification is obtained as compared to a simple majority k-nearest-neighbor rule. (Dudani, right column of p. 326, Section VI, first full paragraph).
Regarding claim 22, the combination of Zvitia, Joshi ‘455, Joshi ‘929, and Haq teaches all of the limitations of claim 1, as described above.
However, the combination of Zvitia, Joshi ‘455, He, Joshi ‘929, and Haq does not explicitly teach -
wherein each of the samples in the new set of samples is weighted by a value of 1/d, where d is a distance from a given one of the samples to the centroid.
But Dudani teaches -
wherein each of the samples in the new set of samples is weighted by a value of 1/d, where d is a distance from a given one of the samples to the centroid (Dudani, right column of p. 326, Section V, 1st full paragraph, teaches a weighting function employed by the distance-weighted k-nearest-neighbor rule should be such that it varies with the distance between the sample and the considered neighbor (that is, centroid) in such a manner that the value decreases with increasing sample-to-neighbor distance . . . . [An] example of a weighting function possessing the property [is]:

    PNG
    media_image8.png
    63
    195
    media_image8.png
    Greyscale

. . . [where] the relationship between the distance dj and the corresponding weight wj is such that the weights wj take very large values for distances dj close to zero, and thus reduce the corresponding classification algorithm in many cases to a simple nearest-neighbor rule).
Zvitia, Joshi ‘455, Joshi ‘929, Haq, and Dudani are from the same or similar field of endeavor. Zvitia teaches the feature of receives training data including items, each associated with a training class label relating to integrated circuit failure classification. Joshi ‘455 teaches determining a probability of failure estimate of a circuit. Joshi ‘929 teaches, for efficient cell failure rate estimation, an importance sampling weight function of x with respect to the origin. Haq teaches fault detection for selectively accepting or physically discarding a semiconductor fab product. Dudani teaches distance-weighting in nonprobabilistic classification procedures. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Zvitia, Joshi ‘455, and Haq pertaining to defect classification of integrated circuits, and the shifted weighting of Joshi ‘929, and with the distance-weighted k-nearest-neighbor rule of Dudani.
The motivation for doing so is that a lower probability of misclassification is obtained as compared to a simple majority k-nearest-neighbor rule. (Dudani, right column of p. 326, Section VI, first full paragraph).
Response to Applicant’s Arguments
11.	Applicant's arguments filed have been fully considered. To the extent the arguments have been addressed, Examiner refers Applicant to the Response to Final Office Action filed 02 March 2021, pp. 27 - 32. 
11.	Examiner notes that the instant claims overcome the teachings of Joshi ‘455. Zvitia is cited as teaching the features of the instant claims, as set out in detail above.
CONCLUSION
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(Vincent et al., "K-Local Hyperplane and Convex Distance Nearest Neighbor Algorithms," Universite de Montreal (2001)) teaches modified KNN algorithms often give a dramatic improvement over standard KNN and perform as well or better than SVMs on real world classification tasks.
13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./Examiner, Art Unit 2122


/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The Authoritative Dictionary of IEEE Standards Terms, at p. 1054 7th Ed (2000) (definition of “simulate”). 
        2 US Published Application 20180197091 to Acar et al., entitled “Predictive Analytics for Failure Detection,” filed 11 January 2017 [hereinafter PGPUB].